*633On Motion for Rehearing
CATES, Judge.
IV.
Motion to Strike Brief
April 1, 1965, was the effective date of a further revision of Supreme Court Rule 8. 277 Ala.-.
Appellant’s brief on rehearing was filed April 7. It is subject to three criticisms under Rule 8: (a) it is on paper which is too long, (b) it is bound not “on the side” but at the top; and (c) the margins, instead of being one and one-half inches, are only one inch on the left, a quarter inch on the right, and only an inch and an eighth at the top and at the bottom.
The Supreme Court declares a brief “not substantially conforming to [Revised Rule 8] subject to be stricken.”
To strike an appellant’s brief in a civil case is tantamount to dismissing the appeal. See Packard v. Gulf Development Co., 274 Ala. 126, 145 So.2d 805.
To strike a brief on rehearing in this court is cut off review by the Supreme Court. Supreme Court Rules 34 and 39; De Graaf v. State, 34 Ala.App. 137, 37 So.2d 130; Wilkerson v. State, 246 Ala. 542, 21 So.2d 622.
The appellee has moved, in writing, that we strike the appellant’s application and brief because of noncompliance with the revised version of Rule 8, supra. No ground is specified of substantial nonconformity requiring the brief to be stricken.
We understand that until June 30 (end of 1964-65 Term) the Supreme Court is returning briefs on oversize paper for recopying. Under this practice the date of original filing is undisturbed.
Plere, we note that originally this cause was submitted over a year ago (April 16, 1964). Had we been more prompt in deciding it, Revised Rule 8 would have had no bearing. Hence, we deny appellee’s motion to strike.
V.
On Merits of Rehearing
A.
Law v. Gulf States Steel Co., 229 Ala. 305, 156 So. 835, relating to former Supreme Court Rule 47 governing the make up of a bill of exceptions incorporating maps and photographs, is patently beside the point with respect to an insurance policy.
The insurance policy in this suit has certain statutory standards designed for legibility. § 2, Act No. 597, approved September 18, 1957 (1957 Acts, p. 834). Cf. Anno. 72 A.L.R. 875.
It would seem anomalous that the format and printing of such a statutorily stylized document should result in a court reporter’s certificate that its being copied into a transcript of evidence is difficult or impracticable.
B.
We adhere to our former view of Assignment of Error No. 9.
Application overruled.
PRICE, P. J., not sitting.